DETAILED ACTION
Claim Status
Claims 1-4, 8 and 20 are cancelled.
Claims 5 and 10-19 are amended.
No Claim(s) is/are added.
Claims 5-7, 9-19 and 21 are currently pending for examination.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Tammy Rhodes (Reg. No. 61,223) on December 7, 2021.
The application has been amended as follows: 
In the claims: 
Please replace/amend all claims as disclosed below:
1. – 4.	(Cancelled)  

5.         (Currently Amended)  A method of a controller for allocating bandwidth of a shared channel having a bandwidth shared by a first access point and a second access point, each of the first access point and the second access point advertising the shared channel in a wireless network, the method comprising:
collecting data comprising at least a current behavior of a first client device coupled to the first access point and a second client device coupled to the second access and information about at least one other access point that is not a part of the wireless network, wherein the first client device and the second client device use at least a portion of the shared channel, and wherein the collected data comprises information associated with a neighbor report function performed by at least one of the first client device, the second client device or both
allocating the bandwidth of the shared channel by using the collected data to predict the future behavior of the first client device and the second client device in a manner that optimizes usage of the shared channel over a predefined future period of time, wherein allocating the bandwidth comprises selecting collected data

6.         (Previously Amended)  The method of claim 5 wherein the step of allocating the bandwidth of the shared channel distributes at least a portion of the bandwidth of the shared channel to the first access point.

7.        (Previously Amended)  The method of claim 5 wherein the step of allocating the bandwidth of the shared channel sets a size of the shared channel.

8.         (Cancelled)  

9.         (Original)  The method of claim 5 performed in an ad hoc network of access points.

10.       (Currently Amended)  The method of claim 5 performed by the controller controlling the plurality of access points.

11.       (Currently Amended)  An access point for a wireless network, the access point comprising:
device of the access point;
wherein the shared channel broadcast by the access point has a bandwidth selected based on a selected received data comprising at least a current behavior predictive of a future behavior of at least one client device of the second access point and information about the at least one other access point not a part of the wireless network.

12.       (Currently Amended)  The access point of claim 11 further comprising:
a receiver  configured to receive other data about other access points in the wireless network.

13.       (Currently Amended)  The access point of claim 12 wherein the access point selects the bandwidth using the received data.

14.       (Currently Amended)  The access point of claim 11, wherein the bandwidth is selected by a controller of the access point and wherein the bandwidth is selected using other data related to a plurality of other access points in the wireless network.

15.       (Currently Amended)  The access point of claim 11, wherein the access point and the second access point cooperatively share use of the shared channel over an entirety of said bandwidth.

16.      (Currently Amended)  A controller for a wireless network that communicates with each of a plurality of access points in the wireless network, the controller comprising:
a receiver configured to receive data from the plurality of access points in the wireless network, the received data comprising at least a current behavior of at least one information about at least one other access point not a part of the wireless network, wherein the received data is used to predict a future behavior of the at least one client, and wherein the received data comprises information associated with a neighbor report function performed by the at least one client device; and
a transmitter configured to use the prediction of the future behavior to select a bandwidth of a shared channel broadcast by a beacon of a first one of the plurality of access points for detection by one or more access points of the plurality of access points to optimize future cooperative use of the channel with a second one of the plurality of access points, wherein selecting the bandwidth of the shared channel comprises selecting received data 

17.       (Currently Amended)  The controller of claim 16 wherein the controller selects a primary channel for at least one of the plurality of access points such that pre-802.llax  client devices of that access point are segregated from other client devices.

18.       (Currently Amended)  The controller of claim 16, wherein the controller selects a Resource Unit to be used by the at least one client device.

19.       (Currently Amended)  The controller of claim 16, wherein the first one of the plurality of access points and the second one of the plurality of access points cooperatively share use of the shared channel over an entirety of said bandwidth.

20.       (Canceled)  

21.	(Previously Presented)	The controller of claim 16, wherein a single transceiver operates as both the transmitter and the receiver. 


Response to Arguments
Applicant’s arguments filed on 11/19/2021 (See Remarks, pages 6-7) with respect to claims 5, 11 and 16 have been considered and are persuasive because claims 5, 11 and 16 are further amended to include the subject matter of claim 8 via Examiner’s Amendments.  The rejections to claims 5-7, 9-19 and 21 under 35 U.S.C. § 103 are withdrawn.  

Allowable Subject Matter
Claims 5-7, 9-19 and 21 (renumbered as 1-15) are allowed.
This communication warrants no examiner’s reason for allowance, as the prosecution and applicant’s reply make evident reasons for allowance (See applicant’s persuasive arguments (on pages 6-7), filed on 11/19/2021 along with Examiner’s Amendment as reflected set forth in above), satisfying the “record as a whole” as required by rule 37 CFR 1.104 (e). In this case, the substance of applicant's remark indicate the reasons claims are patentable over the prior art of record. Reason for allowance is in all probability evident from the record.  Thus, no examiner's statement of reasons for allowance is necessary (see M.P.E.P 1302.14).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to JEFF BANTHRONGSACK whose telephone number is (571) 270-7090. The examiner can normally be reached on Monday – Friday 9:00am – 5:00pm.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, YEMANE MESFIN can be reached on (571) 272-3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JEFF BANTHRONGSACK/
Examiner, Art Unit 2462

/PETER CHEN/Primary Examiner, Art Unit 2462